DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 2-3, 6, 8, 14, and 15, are elected and being examined.
Claims 9, 10, and 13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
The previous rejection of Claim(s) 2, 3, 8, 14 and 15, under 35 U.S.C. 102(a)(1) as being anticipated by JP 5881027 B1 to Baba et al. (hereinafter Baba) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Baba as applied to claim 8 above, and further in view of JP 2012-255058 A to Tobisawa (hereinafter Tobisawa) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, 6, 8, 14 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-211225 A to Miyazaki et al. (hereinafter Miyazaki) and further in view of US 2005/0019554 A1 to Orikabe et al. (hereinafter Orikabe).

Regarding claims 2, 3, 8, 14 and 15,  Miyazaki teaches a resin composition comprising a thermosetting resin, a conductive filler, and nanoparticles. (See abstract). In example 1, the composition comprises 100 parts of epoxy resin, 37 parts of resorcinol novolac, 1.4 parts of triphenylphosphine, 1.4 parts of coupling agent (KBM-2), 1528 parts of alumina powder (mixture of alumina having an average diameter of 18 microns and alumina having average diameter of 3 microns), 153 parts of alumina having a diameter of 0.4 microns, and 1.9 parts of silica nanoparticles having an average diameter of 15 nm (para 118). The above correlates to 1681 parts by mass of alumina and 1.9 parts by mass of 15 nm silica, or 0.1 mass% silica nanofiller, and above further correlates to 79 mass% of inorganic filler in the composition, which meets the claimed nanofiller (a) and the above alumina meets the claimed inorganic filler (a’), in the amounts cited in claims 2, 3, and 8. Miyazaki further teaches the above composition is used to form a resin sheet in a thickness of 50-300 microns (para 80) and can be further used in a laminate sheet with another resin layer that is pressed and cured (9para 101-104) and further used to form a printed wiring board, (para 115), which meets claims 14 and 15.
Miyazaki does not explicitly teach the elastomer.
However, Orikabe teaches a resin composition comprising a heat resistant resin, a thermosetting resin, a filler and a resin having a polybutadiene structure used for forming interlayer insulation layers (See abstract). Specifically, in examples 1and 2, the heat resistant resin is Techmight E2020 (para 126), the thermosetting resin is an epoxy resin, and the filler is an inorganic filler such as silica and an organic filler such as polybutadiene rubber (para 126), which meets the claimed elastomer. Orikabe further teaches the above resin composition is used as a varnish and applied as a resin film and cured to a thickness of 30 microns (para 124 and 126), and used in the field of printed wiring boards (para 2), which is the same field of used cited above in Miyazaki. Orikabe further teaches the addition of polybutadiene improves the roughened surface making the formation of the conductive layer having excellent peel strength (para 84 and 79). Furthermore, Orikabe teaches that the composition may further include an organic filler such as acrylic rubber (para 81), which also meets the elastomer, and is used to improve relaxing the stress in the cured product (para 79).
It would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the polybutadiene rubber or acrylic rubber in combination with the composition of Miyazaki because Orikabe teaches the same field of printed wiring boards as cited above in Miyazaki and Orikabe further teaches the addition of polybutadiene improves the roughened surface making the formation of the conductive layer having excellent peel strength (para 84 and 79) and an organic filler such as acrylic rubber (para 81), improves relaxing the stress in the cured product (para 79).

Regarding claim 6, Miyazaki does not explicitly teach the polyimide resin of claim 6. 
However, Orikabe teaches using Techmight E2020 in combination with the epoxy resin composition (See examples 1 and 2, para 126). The above Techmight E2020 qualifies as the polyimide thermosetting resin cited in claim 6. Orikabe further teaches that the combination of epoxy resins and bismaleimide compounds with a diamine compound are suitable thermosetting resins for the formation of insulating layers for printed wiring boards (para 68). 
It would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Techmight E2020 of Orikabe  in combination with the epoxy resin of Miyazaki because Orikabe further teaches that the combination of epoxy resins and bismaleimide compounds with a diamine compound are a known suitable thermosetting resins for the formation of insulating layers for printed wiring boards (para 68). (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 6, 8, 14, and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766